TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00690-CV



     Harbor Ventures, Inc. and Rand Forest d/b/a Shoreline Development, Appellants

                                                 v.

                Tim Dalton, Sandra McKenney and Susan Brown, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
     NO. D-1-GN-05-002738, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Harbor Ventures, Inc. and Rand Forest d/b/a Shoreline Development

have filed a motion to abate the appeal, suspend all appellate deadlines, and remand the cause to the

trial court for issuance of findings of fact and conclusions of law. Also pending before this Court

are a motion of appellees Tim Dalton, Sandra McKenney, and Susan Brown to dismiss the appeal

for lack of jurisdiction and appellants’ motion for extension of time to complete and transmit the

reporter’s record. We grant appellants’ motion to abate and remand to the trial court for findings of

fact and conclusions of law, overrule appellees’ motion to dismiss the appeal, and dismiss as moot

appellants’ motion for extension of time to file the record.
               Upon the filing of a supplemental clerk’s record containing the trial court’s findings

of fact and conclusions of law, the appeal will be reinstated.




                                              J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Abated

Filed: December 1, 2010




                                                 2